946 F.2d 888
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony S. VALENTINE, Plaintiff-Appellant,v.Andrew J. WINSTON;  G. Hill;  Sergeant Barlette;  W.Spencer;  D.A. Macklyn, Defendants-Appellees.Anthony S. VALENTINE, Plaintiff-Appellant,v.RICHMOND CITY JAIL;  Andrew J. Winston, Sheriff;  W. Cobb;Ms. Leatherwood;  Deputy Tanner;  C.L. Brown,Deputy;  Sergeant Stacy;  Deputy Peck,Defendants-Appellees.
Nos. 91-6102, 91-6105.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 9, 1991.Decided Oct. 18, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, District Judge.  (CA-91-355-A, CA-91-357-AM)
Anthony S. Valentine, appellant pro se.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Anthony S. Valentine appeals the district court's dismissals of his two 42 U.S.C. § 1983 actions for failure to pay the assessed filing fees.   Finding that the district court properly complied with the procedures approved in  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing these actions without prejudice, we affirm the district court's orders.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Valentine's alleged failure to receive the court's April 18 order, even if true, does not change our decision.   See Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226 (4th Cir.1981)